Truly, J.,
delivered the opinion of the court.
The railroad company should take heart of grace at the smallness of the verdict in this case, instead of complaining that punitive damages were awarded. If the statement of the appellee be true — and it was not only accepted by the jury, but its truth forces itself upon each individual member of the court — a more flagrant, unwarranted, and oppressive violation and trampling upon the rights of the public was never presented to an appellate court. To willfully commit a trespass upon the rights of an individual is of itself sufficient to permit the ^warding of punitive damages, though committed upon but .a single occasion. What, then, must be said of a case where for each minute of the time, by day and by night, from day to day, there was a continued violation of the rights of appellee, by the commission of an act which rendered the enjoyment, and practically the habitation, of her home impossible? Under the facts of this record, not even the limit of the amount claimed in the declaration would have induced us to interfere with the amount of the verdict. There was no error of law.

Affirmed.